DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/08/2022 has been entered. Claims 1, 3, 5-7 and 9-10 are pending in the instant patent application. Claims 1 and 9 are amended. Claims 2, 4 and 8 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Applicant has argued that the claims do not organize human activities to manage human interactions and is not directed to a mental process. Examiner will note that in the previous Office Action, that these were not presented as reasons why the claims were rejected under 35 USC 101. The claims as previously presented, as well as now, were rejected under 35 USC 101 as pertaining to Certain Methods of Organizing Human Activity, notably through the use of marketing activities/behaviors. Applicant has not presented any arguments that would refute this assessment.
Applicant further presented arguments that the claims as currently written implement an improved technology, Examiner respectfully disagrees. The claims as currently written still do not recite an improvement to the technology. The alleged improvements cited by the applicant lack in their ability to integrate the judicial exception into a practical application. Still reciting a generic computer performing generic functions and reciting limitations which have been noted as being well-understood, routine and conventional activities. In addition, the claims as currently written still recite an abstract idea without significantly more, specifically Certain Methods of Organizing Human Activity. Examiner has found no additional elements that reflect an improvement in the technology or functioning of the computer. The judicial exception is not integrated into a practical application, thus not eligible under Step 2A. Examiner will note that any improvement set forth in the specification, the claim itself must reflect the disclosed improvement. In evaluating the claims, Examiner found that the claims as written, did not reflect the solution or improvement to the technology as Applicant stated in their remarks. Examiner recommends that the claims are amended to reflect such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1, 3 and 5-7, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1, 3 and 5-7 are directed to the abstract idea of marketing through the division of product groups.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites registering the product groups separated by information on a general product group set at a lower sales price than a sales price of a same product group in a market and a premium product group set at a same or similar sales price to the same product group on the market in an online shopping mall; collecting viral communication data about the information of general product group including information of the online shopping mall registered by members of a viral member group in an online shopping mall or a social network service (SNS) media; generating and managing information of consumer groups by level using the collected viral communication data; and calculating and managing an allowance to be allocated according to a purchasing performance of the general product group of members belonging to the viral communication member group.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably through the use of marketing activities/behaviors. Additionally, the “calculating” step falls within the Mathematical Concepts grouping of abstract ideas due to the mathematical relationships/calculations taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 3 and 5-7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management computer. The management computer is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a management computer and the generic computing elements described in the Applicant's specification in at least Pg 6 (Fig 1. Description). These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the “collecting” limitation of Claim 1 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092- 93).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 9-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 9-10 are directed to the abstract idea of marketing through the division of product groups.	
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites registering, the product groups separated by information on a general product group set at a lower sales price than a sales price of a same product group in a market and a premium product group set at a same or similar sales price to the same product group on the market in an online shopping mall, collecting, viral communication data about the information of general product group including information of the online shopping mall registered by members of a viral member group in an online shopping mall or a social network service (SNS) media, generating and managing, information of consumer groups by level using the collected viral communication data and calculating and managing, allowance to be allocated according to a purchasing performance of the general product group of members belonging to the viral member group.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably through the use of marketing activities/behaviors. Additionally, the “calculating” step falls within the Mathematical Concepts grouping of abstract ideas due to the mathematical relationships/calculations taking place.
	Accordingly, the claim recites an abstract idea and dependent claim 10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management computer. The management computer is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 9 includes various elements that are not directed to the abstract idea under 2A. These elements include a management computer and the generic computing elements described in the Applicant's specification in at least Pg 6 (Fig 1. Description). These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the “collecting” limitation of Claim 9 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092- 93).
	Therefore, Claim 10 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language. Examiner further maintains previously cited art in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihn et al. (US 2008/0228588 A1) further in view of Liu et al. (US 2016/0203505 A1).
	Regarding Claim 1, Mihn teaches the limitation of Claim 1 which states
	a management computer including computer hardware that causes the system to perform: registering the product groups separated by information on a general product group set at a lower sales price than a sales price of a same product group in a market and a premium product group set at a same or similar sales price to the same product group on the market in an online shopping mall (Mihn: Para 0031, 0034, Abstract via In addition, the buyer 100, the seller 200 and the purchase broker group 300 connect to the shopping mall operating company 600 through a communication terminal such as a computer or mobile communication terminal, wherein the computer is a notebook or desktop computer mounted with a web browser and the mobile communication terminal is a portable and mobile wireless communication device mounted with a wireless application protocol (WAP) browser (hereinafter, both of the web and WAP browsers are referred to as a browser), which is any kind of handheld-based wireless communication device such as a personal communication system (PCS), global system for mobile communications (GSM), personal digital cellular (PDC), personal handyphone system (PHS), personal digital assistant (PDA), international mobile telecommunication (IMT)-2000 terminal, digital multimedia broadcasting (DMB) phone, smart phone or the like. Further, FIG. 2 shows a system configuration of the shopping mall operating company shown in FIG. 1. As shown in FIG. 2, the shopping mall operating company 600 according to the present invention is configured as a web server, which comprises a shopping mall server 630 for providing all sorts of solutions and applications related to an on-line shopping mall, such as hyper texts, computer graphics and the like; a settlement server 620 connected to the settlement organization 400 to input and output data related to payment for merchandise; a member information database (DB) 640 for storing credit information of members of the shopping mall operating company 600, i.e. sellers, buyers, and purchase broker groups; a merchandise information DB 650 for storing information on a variety of merchandise registered by the sellers 200 through the shopping mall server 630; a settlement information DB 660 for storing settlement descriptions according to transactions of merchandise with members; a commission information DB 670 for storing commission information needed to determine commissions for accomplished transactions; a discount information DB 680 for storing discount rate information to be applied to the prices of a variety of merchandise stored in the merchandise information DB 650; and a management server 610 for managing the respective servers and DBs as a whole. The present invention relates to an electronic commerce system of a group-driven purchase broker type and a shopping mail operating system, wherein buyers can jointly purchase merchandise at a price lower than a regular price through a purchase broker group who negotiates prices with sellers, and sellers can make more profits owing to the increase of sales amount since a buyer does not individually purchase merchandise, but a plurality of buyers collectively purchase merchandise through the purchase broker group even though the sellers sell merchandise at a reduced price lower than the regular price. The electronic commerce system of the present invention comprises a shopping mall operating company; a sales client; a group client connected to the shopping mall operating company; a purchase client; and a wired/wireless communication network for connecting the shopping mall operating company, the sales client, the group client and the purchase client with one another.
	However, Mihn does not explicitly disclose the limitations of Claim 1 which state collecting viral communication data about the information of general product group including information of the online shopping mall registered by members of a viral member group in an online shopping mall or a social network service (SNS) media; generating and managing information of consumer groups by level using the collected viral communication data; and calculating and managing an allowance to be allocated according to a purchasing performance of the general product group of members belonging to the viral communication member group.
	Liu though, with the teachings of Mihn, teaches of
	collecting viral communication data about the information of general product group including information of the online shopping mall registered by members of a viral member group in an online shopping mall or a social network service (SNS) media (Liu: Para 0042, 0047, 0061, Fig 8 via FIG. 4 is a schematic diagram of the shopping recording module in accordance with an embodiment of the invention. The shopping recording module 101 of the merchandise shopping module 10 comprises a shopping member recording unit 1011, a shopping merchandise recording unit 1012, a shopping time recording unit 1013, a shopping action recording unit 1014, and a shopping record generating unit 1015, where units 1011˜1014 share information with the shopping record generating unit 1015. FIG. 5 is a diagram of a shopping record in accordance with an embodiment of the invention. The shopping member recording unit 1011 records the registered members (e.g. A, B, C, etc.) to purchase the merchandise for sale. The shopping merchandise recording unit 1012 records the purchased product of each registered member (e.g. A, B, C, etc.). For example, the product name of the product purchased by registered member A is H1. The shopping time recording unit 1013 records the shopping time (e.g. t.sub.B1, t.sub.B2, t.sub.B3, etc.) of each product (e.g. H1, H2, H3, etc.) purchased by each registered member (e.g. A, B, C, etc.). The shopping action recording unit 1014 records the specific shopping action after any registered member has completed his purchase of the merchandise for sale. If there is a specific shopping action, the data is recorded as “Y”. Otherwise, the data is recorded as “N”. The aforementioned specific shopping action may be behaviors such as publicizing shopping information, sharing shopping information, or recommending merchandise for sale, but the invention is not limited thereto. In an embodiment, the specific shopping action indicates purchasing the merchandise for sale. That is, the specific shopping action is completed without any other operations upon purchasing the merchandise for sale. In addition, the shopping action recording unit 1014 records the behavior time (e.g. t.sub.01, t.sub.02, t.sub.03, etc.) of completing the specific shopping action of each registered member (e.g. A, B, C, etc.). When the specific shopping action indicates purchasing the merchandise for sale, the behavior time is the shopping time. At last, after each recording unit has completed recording, the shopping record generating unit 1015 generates a shopping data table T2 including the shopping members, shopping merchandise, shopping time, specific shopping action, and behavior time. In a preferred embodiment, the shopping data table T2 is stored in the membership database 115. FIG. 8 is a diagram of a user interface of the network shopping system in accordance with a second embodiment of the invention. In the second embodiment, given that the specific shopping action indicates sharing the shopping information, when registered member C purchases the product H1 via the merchandise shopping module 10, the shopping recording module 101 records the shopping member, the shopping merchandise, and the shopping time, and the merchandise shopping module 10 will ask registered member C whether to share the shopping information. If registered member C shares the shopping information (e.g. publicizing the information about purchasing the product H1 to a social networking websites or a blog), the shopping action recording module 1014 of the shopping recording module 101 will record the specific shopping action as “Y”. Conversely, if registered member C does not share the shopping information, the shopping action recording module 1014 of the shopping recording module 101 will record the specific shopping action as “N”. In addition, the recording of associated shopping data and the subsequent calculation of credit-calculation can be referred to in the aforementioned embodiment, and the details will be omitted here. Specifically, the network shopping system 1 generates a hierarchy network corresponding to each specific shopping action according to the hierarchy relationship between direct friends and indirect friends of each registered member. In addition, with appropriate conditions (e.g. the merchandise profit validity period, writing product reviews, extended period for bonus merchandise profit, etc.), the network shopping system 1 can more precisely and efficiently distribute the merchandise profit and/or bonus merchandise profit, that corresponds to each specific shopping action, to the qualified registered members. Furthermore, the dynamic credit-calculation module 13 further determines a hierarchy network corresponding to each specific shopping action from the member relationship network according to the shopping data table (e.g. FIG. 5 and FIG. 10), the member relationship network (e.g. FIG. 18), and the merchandise data table (e.g. FIG. 2), and calculates the credits for sharing the merchandise profit according to the hierarchy network. For example, the merchandise profit corresponding to each specific shopping action is distributed to qualified direct friends and qualified indirect friends of the registered members who have performed the corresponding specific shopping action, and then the distributed merchandise profit corresponding to each specific shopping action is summarized for each qualified registered member); 
	generating and managing information of consumer groups by level using the collected viral communication data (Liu: Para 0040, 0053 via FIG. 3 is a diagram of a member relationship network in accordance with an embodiment of the invention. The hierarchy network confirmation module 113 builds and confirms the member relationship network R. In a preferred embodiment, the hierarchy network confirmation module 113 uses “single-direction confirmation” in the member relationship network R to confirm the friend relationship of each registered member. That is, when users register with the network shopping system 1 via the membership registration module 111, each user may freely select some registered members as friends. For example, registered member B selects registered members A and D as friends upon registration. Also, both registered members C and D select registered member A as a friend upon registration. In addition, registered member E selects registered member C as a friend. Accordingly, the hierarchy network confirmation module 113 binds registered member A with registered members B, C, and D, and binds registered member B with registered members A and D. The binding of the registered members recorded by the hierarchy network confirmation module 113 are in the format of node-edge, and the hierarchy network confirmation module 113 builds the member relationship network R according to the bindings, and traverses the member relationship network R to confirm the friend relationship of each registered member. In addition, the hierarchy network confirmation module 113 may also use “two-direction confirmation” in the member relationship network R to confirm the friend relationship of each registered member. That is, when a registered user selects other registered members as friends, the hierarchy network confirmation module 113 sends a friend relationship confirmation notification to the selected registered members. After the selected registered members confirm the friend relationship, the hierarchy network confirmation module 113 builds the member relationship network R. Furthermore, the hierarchy network confirmation module 113 may also actively connect to external social networking websites, such as FACEBOOK, LinkedIn, Twitter, Google+, according to the social network data provided by the registered members, and analyze their contacts to confirm the friend relationship. FIG. 18 is a diagram of a user interface in accordance with a seventh embodiment of the invention. Referring to FIGS. 1˜5 and FIG. 18, the member relationship network R further comprises multiple hierarchy levels such as level 1, level 2, level 3, etc. In addition, the hierarchy can be confirmed according to preset rules from the hierarchy network confirmation module 113. In a preferred embodiment, the preset rules may be the sequential order of the behavior time or shopping time of completing the specific shopping action of the same product, but the invention is not limited thereto. In addition, the number of registered members in each hierarchy level can be preset by the hierarchy network confirmation module 113. For example, registered member A has direct friends and indirect friends, where the hierarchy level of direct friends is 1, and the hierarchy level of indirect friend is larger than or equal to 2. As shown in FIG. 18, regarding registered member A, registered members B, C, and D are direct friends of registered member A. Registered member E is an indirect friend of registered member A, and has a hierarchy level of 2. Similarly, regarding registered member C, registered members A and E are direct friends of registered member C. Registered members B and D are indirect friends of registered member C, and have a hierarchy level of 2); and 
	calculating and managing an allowance to be allocated according to a purchasing performance of the general product group of members belonging to the viral communication member group (Liu: Para 0049 via FIG. 12 is a diagram of a user interface of the network shopping system in accordance with a third embodiment of the invention. Referring to FIG. 12, given that registered member A has purchased the product H1, completed the specific shopping action of publicizing the shopping information, and completed the additional shopping action of writing a product review, when registered member A has received the product P1 and written a product review with a 3-star rating and a comment of “Fast shipping speed. Well protected!”, the product review recording unit 1016 of the shopping recording module 101 will record the reviewing behavior of registered member A as “Y” in the shopping data table T2 (e.g. FIG. 10) via the shopping record generating unit 1015. When registered member C has purchased the product H1, the dynamic credit-calculation module 13 will perform a calculation of the mechanism according to the merchandise data table T1, the member relationship network R, and the shopping data table T2. In the calculation, the dynamic credit-calculation module 13 knows that registered member A has also purchased the product H1 through the shopping data table T2, and registered member A is qualified to gain the profit of the purchased product H1 (i.e. the specific shopping action is recorded as “Y”), and is qualified to gain the bonus profit of the purchased product H1 in the extended period (i.e. writing a product review is recorded as “Y”). Then, the dynamic credit-calculation module 13 further matches the behavior time t.sub.01 of completing the specific shopping action by registered member A with the extended period M1 (i.e. different from the original period N1) for bonus profit of the purchased product to confirm whether the behavior time t.sub.01 is still within the extended period M1. If the behavior time t.sub.01 is still within the extended period M1, the dynamic credit-calculation module 13 further confirms registered members A and C are friends from the member relationship network R. Then, the dynamic credit-calculation module 13 calculates the bonus profit for registered member A y multiplying the price P1 of the product H1 with the merchandise profit ratio Y1% for the additional bonus profit (i.e. P1*Y1%). Accordingly, the dynamic credit-calculation mechanism using the extended period for a bonus profit may increase the usage rate of the network shopping system 1. Specifically, registered member A may gain a profit of P1*X1% in the period N1, and gain a bonus profit of P1*Y1% after writing a product review in the extended period M1 for the bonus profit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihn with the teachings of Liu in order to have collecting viral communication data about the information of general product group including information of the online shopping mall registered by members of a viral member group in an online shopping mall or a social network service (SNS) media; generating and managing information of consumer groups by level using the collected viral communication data; and calculating and managing an allowance to be allocated according to a purchasing performance of the general product group of members belonging to the viral communication member group. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 3, the combination of Mihn/Liu teaches the limitation of Claim 3 which states
	wherein the viral member group is generated based on the members which registered to external media the viral communication data corresponding to the at least one information of the online shopping mall information, the sales price information of the general product group and the predetermined allowance information (Liu: Para 0048 via FIG. 9 is a schematic diagram of the shopping recording module 101 in accordance with an embodiment of the invention. Referring to FIGS. 1~3 and FIG. 9, the shopping recording module 101 further comprises a product review recording unit 1016, which is configured to record the review of the product from the registered member after the registered member has purchased the product. In addition, compared with the specific shopping action such as publicizing the shopping information and sharing the shopping information, writing a product review can be regarded as an additional shopping action. FIG. 10 is another diagram of a shopping record in accordance with an embodiment of the invention. Referring to FIG. 10, when the registered member has written a product review for the purchased product such as rating it with stars or in a text review (not limited), the product review recording unit 1016 will record this reviewing behavior as “Y”. Conversely, the product review recording unit 1016 will record “N” when the registered member does not write any product review. The record of the product reviews is shown in the shopping data table T2. FIG. 11 is a diagram showing different configurations for sharing merchandise profits in accordance with another embodiment of the invention. Referring to FIG. 11, when the retailer is setting the configurations for sharing the profit of the merchandise in the merchandise data table T1, additional configurations for obtaining bonus profit can be set simultaneously. For example, the bonus profit of the product H1 is “Y1%, M1”, and the bonus profit of the product H2 is “Y2%, M2”, where Y1% and Y2% indicate the additional credit of the merchandise profit, and Y1 and Y2 are non-zero positive numbers. M1 and M2 indicate the extended period for the registered member to gain the profit of each product. In a preferred embodiment, M1 and M2 are non- zero positive integers, and can be counted in days, months, or years, but the invention is not limited thereto. It should be noted that when the registered member has completed the specific shopping action (e.g. publicizing the shopping information or sharing the shopping information), the registered member is qualified to gain the original merchandise profit. When the registered member has completed the additional shopping action (e.g. writing a product review), the registered member is further qualified to gain the bonus merchandise profit in the extended period).
	Regarding Claim 9, it is analogous in nature to Claim 1 and is rejected for the same reasons.
Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihn et al. (US 2008/0228588 A1) in view of Liu et al. (US 2016/0203505 A1) further in view of Arganbright et al. (WO 0052617 A1).
	Regarding Claim 5, while the combination of Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 5 which states wherein the predetermined allowance given to the viral member group is set based on the difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product.
	Argranbright though, with the teachings of Mihn/Liu teaches of
	wherein the predetermined allowance given to the viral member group is set based onthe difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product (Arganbright: Pg 37 line 13 - Pg 38 line 4 via An Independent Business Owner can place standing and recurring orders for products in both "eaches" and cases. As used herein,"eaches" refers to purchasing products in single quantities rather than case quantities. Cases can refer to a group of products composed of units of products. In one embodiment, there is an additional charge when ordering products as an"each"compared to the unit cost of the item when ordered by the case. In addition, an IBO is entitled and encouraged to resell products to end-user consumers as well as to generate sales by the marketing company to such end-user consumers, including Members. Each IBO is entitled to charge any markup he or she chooses for products he or she resells. To qualify to earn bonus income, each IBO must preferably generate at least 50PV of sales in a month to end-user consumers, either Members or individuals who are neither Members nor IBOs. Personal consumption by an IBO preferably does not count toward this qualification. It should be understood by one of ordinary skill in the art, however, that the personal consumption by an IBO could count toward the qualification but it is preferred that it does not. Each IBO thus qualified is entitled to earn a performance bonus based on the IBO's own purchases, the purchases of his or her personal group, sales made to/by the IBO, sales made to/by the personal group. These sales may include sales made to individuals outside the marketing system, such as neighbors. Each IBO is entitled, but not required, to sponsor other IBOs and to introduce new Members).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihn/Liu with the teachings of Arganbright in order to have wherein the predetermined allowance given to the viral member group is set based on the difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 7, while the combination of Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 7 which states wherein the general product group should be constructed to the shortest distribution stage through direct dealing of product with consumers and minimize the sales price through the shortest distribution stage.
	Argranbright though, with the teachings of Mihn/Liu teaches of
	wherein the general product group should be constructed to the shortest distribution stage through direct dealing of product with consumers and minimize the sales price through the shortest distribution stage (Argranbright: Pg 37 lines 5- 21 via An IBO describes a participation category in which a registered individual participates in the marketing system. Alternatively, an IBO may describe an individual interested in earning income from the sale of products from the marketing company, although the IBO will also be entitled to purchase products for his/her own consumption. An IBO has the ability to recruit, retail, and receive a bonus, collect PV/BV, and participate in sales incentive programs. An IBO can purchase all products from the core product and catalog lines at the IBO price, which is preferably less then a retail price established for the products. An Independent Business Owner can place standing and recurring orders for products in both "eaches" and cases. As used herein,"eaches" refers to purchasing products in single quantities rather than case quantities. Cases can refer to a group of products composed of units of products. In one embodiment, there is an additional charge when ordering products as an "each" compared to the unit cost of the item when ordered by the case. In addition, an IBO is entitled and encouraged to resell products to end-user consumers as well as to generate sales by the marketing company to such end-user consumers, including Members. Each IBO is entitled to charge any markup he or she chooses for products he or she resells).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihn/Liu with the teachings of Arganbright in order to have wherein the general product group should be constructed to the shortest distribution stage through direct dealing of product with consumers and minimize the sales price through the shortest distribution stage. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 10, while the combination of Mihn/Liu teaches the limitations of Claim 9, it does not explicitly disclose the limitation of Claim 10 which states wherein the calculating of allowance for the viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group.
	Argranbright though, with the teachings of Mihn/Liu teaches of
	wherein the calculating of allowance forthe viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group (Arganbright: Pg 29 line 24 - Pg 30 line 2 via Alternatively, the information can include sales of marketing system products and services to the IBO and sales of marketing system products and services by the IBO. Additionally, the office page web file allows an IBO to view the total individual point value, total individual business volume, the IBO's total point value, and the IBO's total business volume. The total point values and total business volumes are calculated from the individual point values and business volumes assigned to marketing system products and services).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihn/Liu with the teachings of Arganbright in order to have wherein the calculating of allowance for the viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihn et al. (US 2008/0228588 A1) in view of Liu et al. (US 2016/0203505 A1) further in view of Seop (KR 10-2002-0094885 A).
	Regarding Claim 6, while the combination of Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 6 which states wherein the viral member group is generated by leveling the members in the order in which the members are registered in the online shopping mall by posting to the viral communication data based on the member who first posted the viral communication data in the media.
	Seop though, with the teachings of Mihn/Liu, teaches of 
	wherein the viral member group is generated by leveling the members in the order in which the members are registered in the online shopping mall by posting to the viral communication data based on the member who first posted the viral communication data in the media (Seop: Pg 6 via In advance" multiple clients in which the internet user which desires to work as the cyber business proprietor connects to the shopping mall website (WW W.DasanMall.Com) of the shopping mall master and which want to register as the cyber business proprietor member and which oneself wants to recommend are input (S10"S11). Then" data which recognize as the cyber business proprietor member only when the shopping mall master confirming the residential zone and recommend customer number of the cyber business proprietor member and being satisfied the fixation condition and are inputted are stored in databases (19"20). The promotion mail is forwarded to clients in which the shopping mall master is recommended by the cyber business proprietor member using the bill manufacture program and mail server (16) of the program selection executor (17) (S12) and if the purchase of the client is generated through the forwarded promotion mail (S13) " the client confirm (S14)s whether the shopping mall master is the client in which the purchasing customer is recommended by the cyber business proprietor member and the earnings is assigned to the cyber business proprietor member according to the result to the primary (S15). Then" if it is the client in which the purchasing customer is recommended by the cyber business proprietor member" the shopping mall master divides the earnings to the corresponding cyber business proprietor member and if it is not client recommended by the cyber business proprietor member" the earnings is divided to the dissimilar cyber business proprietor member (S16) living in the region adjacent to the address of the client (S17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mihn/Liu with the teachings of Seop in order to have wherein the viral member group is generated by leveling the members in the order in which the members are registered in the online shopping mall by posting to the viral communication data based on the member who first posted the viral communication data in the media. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haaland (US 2018/0150870 A1) Social Media Influencer Marketplace
Redmann et al. (US 2010/0324978 A1) METHOD AND APPARATUS FOR PROVIDING INCENTIVES TO PURCHASERS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623